SUPPLEMENT DATED DECEMBER 10, 2009 TO PROSPECTUS DATED MAY 21, 2007 FOR MFS REGATTA GOLD NY PROSPECTUS DATED MAY 1, 2003 FOR MFS REGATTA EXTRA NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regardingachange to aninvestment option thatis available under your Contract. Effective on February 8, 2010, the name of the following investment option will be changed: Old Name New Name MFS® Global Total Return Portfolio MFS® Global Tactical Allocation Portfolio Please retain this supplement with your Prospectus for future reference. SLNY
